Citation Nr: 0721972	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-04 817	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to a higher initial rating for left knee 
disability, status-post reconstructive surgery, evaluated as 
non-compensably (zero percent) disabling from July 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1999 to 
July 2004.  Service in Afghanistan in 2003 and 2004 is 
indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the left knee rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized that issue as 
set forth on the title page.

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction (AOJ), a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  At a September 2006 hearing before the 
undersigned Veterans Law Judge, the veteran's representative 
noted that additional evidence would be submitted in the form 
of medical treatment records from the VA Medical Center 
(VAMC) in Leavenworth, Kansas.  Records for the period July 
2002 through August 2006 were received in October 2006 and 
associated with the record.  Because the veteran has waived 
consideration of this evidence by the AOJ, a remand is not 
necessary.


FINDINGS OF FACT

1.  The veteran has arthritis of the lumbar spine, disc 
disease at L1-2, L4-5, and L5-S1, and anterior compression 
deformities of the vertebral bodies between T10 and L1 that 
likely are related to his military service. 

2.  The veteran's left knee disability is evidenced by 
absence of subluxation or lateral instability, full range of 
motion, subjective complaints of pain, and reports of 
swelling.


CONCLUSIONS OF LAW

1.  The veteran has arthritis of the lumbar spine, disc 
disease at L1-2, L4-5, and L5-S1, and anterior compression 
deformities of the vertebral bodies between T10 and L1 that 
are the result of disease or injury incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for a compensable initial rating for the 
veteran's left knee disability, status-post reconstructive 
surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2004, and March and September 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) reporting 
the results of its review of issues on appeal and the text of 
the relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of these 
claims.  VA has no duty to inform or assist that was unmet.

II.  Back

The veteran was seen several times in service for complaints 
of back pain and spasms.  Treatment notes dated in June 2001, 
and May and June 2003, reflect that the veteran complained of 
back pain following road marches and/or weight lifting.  The 
veteran reported no history of trauma.  Treatment notes from 
VAMC Leavenworth, dated in February 2005, about seven months 
after leaving service, show that the veteran was seen for 
complaints of intense low back pain and spasm due to weight 
lifting.  At the veteran's hearing, he testified that he did 
not recall any specific traumatic back injury that required 
attention at the time, but that the back complaints arose 
from falls, from carrying heavy backpacks, and jumping out of 
helicopters.  

As noted, the veteran submitted additional medical evidence 
shortly after his hearing.  Included in that evidence are the 
report of an x-ray examination of the lumbosacral spine done 
in February 2006.  The report noted significant abnormalities 
present involving vertebral body morphology.  The vertebral 
bodies between T-10 and L1 all showed anterior compression 
deformities.  Disc heights between T-11 and L2 were all 
narrow.  Osteophytic changes of L-3 were also noted.  The 
changes were said to most likely reflect prior trauma.  

The abnormal x-ray examination was followed by an MRI the 
next month.  The MRI results showed degenerative 
osteoarthritic changes involving the lumbosacral spine with 
slight wedge deformity at the first lumbar vertebral body and 
in lower thoracic bodies.  There was diffuse degenerative 
disc disease with narrowing of the L1-L2, L4-L5, and L5-S1 
interspaces.  There was mild broad-base bulging of the disc 
material at L4-L5, and mild protrusion of the disc material 
with lateralization at L5-S1.  

An April 2006 treatment note summarized the above x-ray and 
MRI findings, and noted that the veteran denied any specific 
trauma.  Pain was reported as 1/10 and tolerable.  Previously 
described radiation to the veteran's left gluteal region had 
resolved.  The veteran reported that his back pain was worse 
with jogging, weight lifting, and sit-ups.  He reported 
lifting weights five times per week, but reported that he was 
limiting the weight lifted, and was now doing more swimming 
versus running since his recent exacerbation.  The examiner 
diagnosed degenerative joint disease of the lumbar spine at 
multiple levels, with wedge deformity at T12-L1.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is medical evidence of current back disabilities, 
specifically intervertebral disc syndrome (IVDS) and 
degenerative joint disease of the lumbar spine at multiple 
levels.  There is also medical evidence of complaints and 
treatment of back pain and spasms both while in service and 
within seven months of leaving service.  There is also 
medical evidence, in the form of x-rays showing abnormalities 
most likely related to prior trauma, which suggests a nexus 
between the current disabilities and the in-service 
complaints.  There is also a showing of continuity of back-
related symptomatology after service.  In short, the record 
supports a finding that the veteran has arthritis of the 
lumbar spine, disc disease at L1-2, L4-5, and L5-S1, and 
anterior compression deformities of the vertebral bodies 
between T10 and L1 that are likely related to military 
service.  

III.  Left knee

The veteran was granted service connection for left knee 
disability, status-post reconstructive surgery, evaluated as 
non-compensably (zero percent) disabling from July 29, 2004.  
He has disagreed with the zero percent rating assigned.  

The veteran's separation examination in May 2004 noted his 
previous reconstructive surgery of the left knee, and also 
noted that the range of motion was within normal limits.  

The report of a July 2004 VA examination, given two weeks 
prior to separation from active duty, noted that the veteran 
had had arthroscopy on his left knee in 1999 while in service 
due to a ruptured ACL and partial medial meniscus tear.  
Another procedure in 2002 re-trimmed the medial meniscus and 
retightened the ACL graft.  He had reportedly done well since 
that time.  On examination, the veteran was noted to have a 
normal gait and normal station.  There was no limp, and he 
reported using no aids for ambulation.  There was no left 
knee swelling or deformity noted.  Patella was midline.  
There were well-healed arthroscopic surgical scars that were 
not tender.  Range of motion of the left knee was zero to 140 
degrees.  Lachman and McMurray signs were negative.  There 
was no medial or lateral collateral ligament laxity noted.  
The examiner noted that the findings were normal, and 
remained normal with three iterations of range of motion.  
The examiner's overall impression was that the veteran's left 
knee, status-post surgery, did not give the veteran any 
physical impairment.  

A February 2005 VA treatment note indicates that the veteran 
reported that keeping fit was helpful for preventing back 
pain, and that his physical fitness regimen included lifting 
weights and performing calisthenics.  He reported left knee 
soreness with exercise, and decreased ROM, but no more 
buckling of the left knee.  On examination, the examiner 
noted that the veteran ambulated without assistance, that 
there was no weakness, and that range of motion was normal.  
Muscle strength was equal bilaterally, and deep tendon 
reflexes were 2+/4 and equal bilaterally.  

At the veteran's September 2006 hearing, his representative 
noted the above medical finding that the veteran's left knee 
was entirely within normal limits, and asked the veteran what 
kind of problems his knee imposed on his day-to-day 
activities.  In response, the veteran testified that, while 
he experienced some soreness and some popping and grinding, 
it no longer buckled as bad as it used to, and he summarized 
that the knee had gotten a little better.  His subjective 
observation was that he thought he should have more flexion 
than he did, but that his extension was all right.  He 
reported acute pain and swelling of the left knee after 
running.  He also reported wearing an Army-supplied knee 
brace, "just in case," when, for example, playing 
basketball.  He reported that once every couple of months his 
knee would be sore to the point that he would have to back 
off anything strenuous, but that it did not require him to 
stay in bed or not walk around.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's left knee 
disability claim as a claim for a higher evaluation of the 
original award, effective from the date of award of service 
connection.

The veteran's left knee disability has been evaluated 
utilizing Diagnostic Code 5257, recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5257, a 10 percent evaluation is for application when 
there is slight recurrent subluxation or lateral instability.  
A 20 percent evaluation is for application when there is 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation is for application when there is severe 
recurrent subluxation or lateral instability.  The Board 
notes that evaluation under Diagnostic Code 5257 does not 
take range of motion, either flexion or extension, into 
account.  See VAOPGCPREC 9-98 (August 14, 1998).

Here, on VA examination in July 2004, there was no finding of 
subluxation of lateral instability, as evidenced by the 
negative Lachman and negative McMurray's sign.  Thus, 
utilizing Diagnostic Code 5257, absent evidence of even 
slight recurrent subluxation or lateral instability, the 
currently assigned non-compensable rating is warranted, and a 
higher, 10 percent, rating is not.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none that 
would.  Diagnostic Code 5256 is not for application because 
there is no ankylosis of the knee.  Diagnostic Codes 5258 and 
5259 do not allow for a higher rating because the veteran has 
not had removal of semilunar cartilage or dislocation 
thereof.  Diagnostic Codes 5260 and 5261 are also not helpful 
to the veteran because the medical evidence is that the 
veteran has normal range of motion of the left knee, both as 
regards flexion and extension.  Finally, the remaining knee-
related diagnostic code, 5262, is not for application here 
because it evaluates impairment of the tibia and fibula, 
involving either malunion or nonunion, neither of which is 
present here.  

The Board acknowledges that the veteran testified at his 
hearing that he believed his left knee flexion was not quite 
as good as it could be.  While the veteran is qualified as a 
layperson to report any symptoms he experiences, there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the range of motion he 
experiences in relation to the rating criteria, especially in 
light of the professional medical opinions given in 
examinations in July 2004 and February 2005 that his range of 
motion was within normal limits.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  Even 
if limitation of flexion were to be conceded, the Board notes 
that a compensable rating for limitation of flexion would 
require a showing of flexion limited to 45 degrees.  Here, as 
noted, flexion has consistently been shown on examination to 
be within normal limits, with normal flexion of the knee 
being 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Finally, 
the Board takes note of the veteran's testimony that, 
overall, he felt that his knee had improved since the 
original VA examination, and that he is still able to 
participate in fairly strenuous physical exercise, including 
weight lifting, swimming, and basketball.  

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
veteran's left knee disability picture more nearly 
approximates the criteria required for the currently assigned 
non-compensable rating, and that a higher (compensable) 
rating is not warranted for any period since the original 
effective date of July 29, 2004. 


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine, disc disease at L1-2, L4-5, and L5-S1, and anterior 
compression deformities of the vertebral bodies between T10 
and L1 is granted.

Entitlement to an initial compensable rating for left knee 
disability, status-post reconstructive surgery, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


